Citation Nr: 1207219	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disability (claimed to have resulted from ingestion of hallucinogens and to be manifested by brain seizure, hallucinations, flashbacks, dizzy spells and memory loss).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Boise, Idaho VARO.  The Veteran requested a hearing before a hearing officer at the RO, and such was scheduled to be held in January 2007; he later cancelled his hearing request.  In October 2010, the Board reopened the previously denied claim based on the receipt of new and material evidence and remanded the matter for further development and de novo review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In the previous [October 2010] remand, the Board noted that the Veteran's claim seeking service connection for a psychiatric disability (manifested by brain seizure, hallucinations, flashbacks, dizzy spells and memory loss) required a remand in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the Court held, in essence, that with a claim of service connection for a specific psychiatric disability, the matters of service connection for each psychiatric disability shown are part and parcel the claim.  The Veteran has been assessed as having organic mental disorder, drug induced; a mood disorder not otherwise specified, with depression and some symptoms of possible bipolar disorder type II; and mild brain dysfunction with primary compromise of the left frontal and left temporal lobes.  The RO was instructed to develop and adjudicate the matter of service connection for psychiatric disability to include any of the assessed mood disorders on remand.

The Board further noted on remand that the medical evidence shows that the Veteran was involved in a motorcycle accident that resulted in a spine fracture, and one examining physician noted that the motorcycle accident is the most likely underlying cause of his brain dysfunction, citing the November 2005 neuropsychological exam report.  The Board noted that the claims file did not include any treatment records related to this accident, found it likely that the outstanding treatment records would include information highly relevant to this claim, and ordered the development for such records as necessary.  

The Board also noted that the record shows that the Veteran receives ongoing VA medical treatment, and that the most recent VA treatment records in the claims file were dated in January 2007 (and that any pertinent VA treatment records generated since are constructively of record and must be secured).

In November  and December 2010, the RO issued letters to the Veteran providing all VCAA-mandated notice regarding service connection for any psychiatric disability, and asking the Veteran to identify all providers of treatment he has received for psychiatric disability since his discharge from active duty service and the providers of all evaluation and treatment he received following his motorcycle accident, and to provide any authorizations necessary for VA to obtain private records of such treatment.  These first remand instructions regarding notice to the Veteran are therefore satisfied.  

Under 38 C.F.R. § 3.158(a), the Veteran was to be allowed one year following the date of request to respond to the RO's letters.  In October 2011, the RO issued a supplemental statement of the case (SSOC) noting that no response was received from the Veteran.  However, the SSOC proved to be premature, as the Veteran submitted timely responses in November 2011 including: a VA Form 21-4142 authorization and release to obtain medical records from Drs. Moser, Naeve, and Tregoning (although with no addresses included) for treatment of a crushed vertebra; a second VA Form 21-4142 for the authorization to release records from Dr. Thornburgh of Integrated Medical Arts Center for treatment over the previous 20 years (with a full address included); a single December 1976 record from Dr. Tregoning noting that he had seen the Veteran on two occasions following a May 1976 motorcycle accident in which he sustained three crushed vertebrae and stating that the Veteran had initially been treated by Drs. Moser and Naeve following the accident; the May 1976 motor vehicle accident report noting that the Veteran incurred a "broken back"; statements from the Veteran indicating that "there wasn't any head injury in the accident" because he was wearing a helmet, that he received ongoing treatment at the Boise VA Medical Center, and that his ongoing seizures began in the early 1970s; and a statement from the Veteran's ex-wife regarding his symptoms throughout their 20 year relationship.

The Board noted in its remand that the outstanding evidence was pertinent and possibly still in existence, and therefore had to be sought.  However, the RO did not act upon any of the submissions by the Veteran or attempt to secure for the record copies of any records of the identified treatment.  The RO also did not obtain the outstanding pertinent VA treatment records since January 2007.  Because the Board's October 2010 remand instructions have not been completed, the matter must be remanded once again for completion of the actions sought.

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the action previously sought by the Board is necessary for a proper adjudication of the appellant's appeal; there has not been substantial compliance with the Remand orders.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to provide complete current addresses (if available) for the providers of treatment he identified, specifically Drs. Moser, Naeve, and Tregoning (and updated releases, as the previous ones he provided have likely lapsed).  The RO should then secure for the record copies of the complete clinical records of all treatment identified by the Veteran (i.e., those not already associated with the claims folder), to include also records from Dr. Thornburgh.  The Veteran should be notified if any records he identified (and provided releases for) are not received pursuant to the RO's request to the private provider (and reminded that ultimately it is his responsibility to ensure that the records are received).  

2.  The RO should also obtain any and all outstanding pertinent VA treatment records since January 2007 from the Boise, Idaho VAMC.

3.  The RO should ensure that all development sought is completed.  The RO should also arrange for any additional development deemed necessary (e.g. another VA nexus examination, if indicated) based on any additional evidence received.  

4.  The RO should then readjudicate the claim (de novo) (to encompass each psychiatric disability entity diagnosed).  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

